ORDER PER CURIAM The plaintiff, Charles White, individually and as plaintiff ad litem for the late Charlotte White, appeals the dismissal by the Circuit Court of the City of St. Louis of his action for wrongful death resulting from medical malpractice against the defendants, Saint Louis University, Dr. Roshani Desai, Dr. Laurie Byrne, and Tenet Healthsystem, SL, Inc. d/b/a St. Louis University Hospital. The trial court dismissed the plaintiffs action as a sanction for his repeated failure to appear for deposition and for failure to prosecute. Finding no error, we affirm. An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b)(5).